OPTION AGREEMENT (Option to Acquire Oil and Gas Lease) STATE: Texas COUNTY: Cameron OPTIONORS: Santiago Resources, LP 1519 Partners, LP Via Fortuna Minerals, LLC Wesley G. Ritchie Barrier Island Minerals, LLC OPTIONEE: Victory Energy Corporation 2600 Via Fortuna, Suite 200 Austin, Texas 78746 EFFECTIVE DATE: December 20, 2010 Optionors, named above, own part of the mineral interest in the land described in Exhibit A (the "Land"). Optionors desire to grant Optionee, named above, an option to acquire an Oil and Gas Lease on Optionors’ mineral interest in the Land.
